Exhibit 10.1 VOTING AND SUPPORT AGREEMENT THIS VOTING AND SUPPORT AGREEMENT, dated as of , 2012 (the “ Agreement ”), among CADENCE BANCORP, LLC, a Delaware limited liability company (“ Buyer ”), and the undersigned, a shareholder (the “ Shareholder ”) of ENCORE BANCSHARES, INC., a Texas corporation (the “ Company ”). R E C I T A L S : WHEREAS, Buyer and Company are entering into an Agreement and Plan of Merger of even date herewith (as the same may be amended or supplemented, the “ Merger Agreement ”) providing for the merger of a wholly owned Subsidiary of Buyer with and into Company (the “ Merger ”), upon the terms and subject to the conditions set forth in the Merger Agreement. Capitalized terms used but not defined herein shall have the meanings set forth in the Merger Agreement; WHEREAS, the Shareholder is the beneficial owner of shares of Company Common Stock (the Shareholder’s “ Existing Shares ” and, together with any shares of Company Common Stock acquired after the date hereof, the “ Shares ”); and WHEREAS, as an inducement and a condition to Buyer entering into the Merger Agreement, Shareholder is entering into this Agreement. NOW, THEREFORE, in consideration of the premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1. Agreement to Vote . The Shareholder agrees that, from and after the date hereof and until the termination of this Agreement, at any meeting of the holders of Company Common Stock, or in connection with any written consent of the holders of Company Common Stock, the Shareholder shall vote (or cause to be voted) the Shares (i) in favor of (A) approval of the Merger Agreement and the transactions contemplated thereby (including the Merger) and (B) any proposal to adjourn or postpone the Company Shareholder Meeting to a later date if there are not sufficient votes to approve the Merger Agreement and (ii) against any and all of the following actions (other than the transactions contemplated by the Merger Agreement): (A) any agreement, transaction or proposal that relates to an Acquisition Proposal or Alternative Transaction or (B) any action involving Company or its Subsidiaries which results or is reasonably likely to result in the breach by Company of a representation, warranty or covenant in the Merger Agreement or the impairment of the Company’s ability to consummate the transactions contemplated by the Merger Agreement (including the Merger). Nothing contained herein shall be construed to limit the ability of the Shareholder to discharge his or her fiduciary duties as a director or officer of the Company, as applicable. 2. Proxy . The Shareholder hereby grants to Buyer a proxy to vote the Shares as indicated in Section 1 above. The Shareholder intends this proxy to be irrevocable and coupled with an interest and will take such further action or execute such other instruments as may be reasonably necessary to effect the intent of this proxy, and hereby revokes any proxy previously granted by [him or her][it] with respect to the Shares. 3. Retention of Shares . The Shareholder agrees that [he or she][it] will not, prior to termination of this Agreement, sell, short sell, transfer, pledge, assign, tender or otherwise dispose of any of the Shareholder’s Shares (a “ Transfer ”) or enter into any contract, arrangement or understanding with respect to a Transfer of the Shares; provided that the Shareholder may Transfer the Shares for estate planning or philanthropic purposes so long as the transferee agrees to be bound by the provisions of this Agreement. 4. Representations and Warranties . (a) The Shareholder represents and warrants that [he or she][it] has, and at all times during the term of this Agreement will continue to have, beneficial ownership of, good and valid title to and full and exclusive power to vote and to Transfer the Existing Shares (except with respect to Shares Transferred for estate planning or philanthropic purposes in the manner contemplated by Section 3). The Existing Shares constitute all of the shares of Company Common Stock owned of record or beneficially by the Shareholder as of the date hereof. There are no agreements or arrangements of any kind, contingent or otherwise, to which the Shareholder is a party obligating the Shareholder to Transfer or cause to be Transferred to any Person any of the Shares. No Person has any contractual or other right or obligation to purchase or otherwise acquire any of the Shares. (b) [The Shareholder is an entity duly organized, validly existing and in good standing under the Laws of its jurisdiction of organization. The Shareholder is not in violation of any of the provisions of the Shareholder’s articles of incorporation, bylaws or comparable organizational or trust documents, as applicable.] [1] (c) The Shareholder has full power and authority [and is duly authorized]
